DETAILED ACTION

Status of the Claims
This Office Action is in response to the Application filed 21 May 2019.
Claims 1-20 are pending and have been examined in this Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al., US Patent Application Publication 2014/0025516 A1 (“Argue”) in view of McLaughlin et al., US Patent Application Publication 2012/0191522 A1 (“McLaughlin”).

As per Claims 1, 8 and 14 regarding “receiving by a point of sale (POS) device information associated with an order and payment information associated with the order” Argue in at least Fig.2 and paragraph 43 discloses POS system 211 having a transaction processor 212 which receives input from I/O peripherals 216 to open a sales transaction, collect digital receipt data (e.g., date, time, item and cost data, etc.) for a sales transaction and closing a sales transaction.
Regarding "generating, by the POS device, a first data object comprising the order and a second data object comprising the payment information” Argue in at least paragraph 9 discloses a payment processor.  Argue in at least paragraph 43 discloses the transaction processor receiving input from the payment devices.  Argue in at least paragraph 45 discloses transaction processor 212 opening (generating) a sales transaction to process the one or more items being purchased.  Argue in at least Fig.3A and paragraph 53 and 54 discloses generating a digital receipt and marking the digital receipt data with a unique customer identifier.

Regarding “the POS device receiving user authorization to operate the POS device in an offline mode” Argue does not disclose this limitation.  McLaughlin does not specifically disclose this limitation per se however McLaughlin in at least paragraph 27 discloses that the POS device will run in a stand-alone mode when a network connection to the central servers 120 is not available or temporarily interrupted therefore it is obvious that the POS device has received user authorization to operate in an offline mode.
Regarding “storing, by the POS device, based on the received authorization to operate the POS device in the offline mode, the first data object and the second data object in a queue   and transmitting, by the POS device, the first object and the second object to a remote server” Argue does not disclose this limitation however, McLaughlin in at least paragraphs 59 and 60 discloses that when a POS terminal 420 is in offline mode, transactions are stored locally on storage accessible to the POS terminal 420 and synchronized with the central servers 120 when the POS terminal 420 goes back online.  It would have been obvious, at the time of the invention, to one of ordinary skill, to combine by known means and to achieve predictable results the well-known elements of Argue’s POS device with the equally well-known elements of McLaughlin’s POS device which can determine if the POS operates in an offline mode when a network connection to the 

As per Claims 2-3, 9-10 and 15-16 which depend respectively from Claims 1, 8 or 14 regarding “wherein transmitting the first data object and the second data object to the remote server comprises: determining, by the one or more processors, if a connection to the remote server is available” Argue does not disclose this limitation however, McLaughlin in at least paragraph 27 discloses that the POS device will run in a stand-alone mode when a network connection to the central servers 120 is not available or temporarily interrupted McLaughlin in at least paragraphs  59 and 60 discloses when POS terminal 420 goes back online the transactions stored in local storage are synchronized with the central servers 120. It would have been obvious, at the time of the invention, to one of ordinary skill, to combine by known means and to achieve predictable results the well-known elements of Argue’s POS device with the equally well-known elements of McLaughlin’s POS device which can determine if the POS in an offline mode with the motivation to continue to process orders in a stand-alone mode (McLaughlin, paragraph 27).

As per Claims 4, 11 and 17 which depend respectively from Claims 2, 9 or 15 regarding “in response to determining the connection to the remote server is not available establishing, by the POS device a peer-to-peer connection with at least a second POS device” Argue in at least Fig.9 discloses various POS devices which are networked together and with a supervisory server (remote server).  Argue in at least paragraph 45 

As per Claims 6, 13 and 19 which depend respectively from Claims 1, 8 or 14 regarding “obtaining, the POS device, a POS application from a POS application marketplace” Argue in at least paragraph 10 discloses purchasing a POS application.

As per Claims 7 and 20 which depend respectively from Claims 1 or 14 regarding “wherein the order is stored in the first data object and the second data object may be stored at the local level” Argue in at least paragraph 9 discloses that sales transaction data is usually stored in a storage device of the POS terminal and may be uploaded to one of the remote transaction authorization servers or another remote server of the credit/debit card companies.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al., US Patent Application Publication 2014/0025516 A1 (“Argue”) in view of McLaughlin et al., US Patent Application Publication 2012/0191522 A1 (“McLaughlin”) as .

As per Claims 5, 12 and 18 which depend respectively from Claims 1, 8 or 14 regarding ”further comprising remote server has modified remotely stored data that the POS device needs to be synchronized with the remotely stored data” Argue and McLaughlin does not specifically disclose this limitation, McLaughlin in at least paragraph 60 discloses synchronizing transaction with the central servers 120 when POS terminal 420 goes back online, but does not specifically disclose this limitation however, Nicolas in at least paragraph 6 discloses POS terminals at one location which are linked to a single on-site server, which aggregates transaction from the POS terminals to ensure that all POS terminals are in synch.  Nicolas in at least paragraphs 12 and 25 discloses reconciling the financial information using the POS system and reconciling transaction data between POS terminals and a remote server 105.  It would have been obvious, at the time of the invention, to one of ordinary skill, to combine by known methods and to achieve predictable results the well-known elements of Argue’s and McLaughlin’s POS systems with the equally well-known elements of Nicolas’ POS reconciliation system with the motivation to reconcile sales information irregularities (Nicolas, paragraph 11).

Conclusion                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687